83701: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34517: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83701


Short Caption:VOSS (STEVEN) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):32830, 54033, 61958, 62024, 62746, 66508, 66508-COA, 69900, 69900-COA, 70584, 73468, 73468-COA, 75030, 75030-COA, 75471, 76211, 76211-COA, 76826, 77697, 81368, 81368-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR972077Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSteven Floyd Voss
					In Proper Person
				


Real Party in InterestThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


12/28/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/01/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


11/01/2021Petition/WritFiled Proper Person Petition for Extraordinary Relief Writ. (SC)21-31300




11/01/2021MotionFiled Proper Person Motion for Court Intervention and for Leave to File Petition for Extraordinary Relief Writ. (SC)21-31304




11/01/2021Other Incoming DocumentFiled Proper Person Document. Appendix of Exhibits in Support of Petitioner's Petition for Extraordinary Relief Writ. (SC)21-31306




11/09/2021Order/ProceduralFiled Order Granting Motion.  Petitioner's motion for leave to file a petition for extraordinary writ relief in excess of the type-volume limitation is granted.  The petition was filed on November 1, 2021.  (SC)21-32187




12/03/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." JH/RP/LS (SC)21-34517





Combined Case View